Title: To Thomas Jefferson from Joel Barlow, 25 August 1801
From: Barlow, Joel
To: Jefferson, Thomas


Dear Sir,
Paris 25 Aug. 1801—
I have recieved your kind letter by Mr. Dawson, and be assured no man in America rejoices more sincerely than I do at the change of political measures & the happy reconciliation of parties of which it speaks. I do not congratulate you, but my country, on the event of your election. I now indulge myself in the hope that we are not to lose the fruits of former labors, but that we may be wise enough to improve the unspeakable advantages which we possess, and that other nations may have at least an opportunity of profiting by our example. I feel a certain elevation of thought which nothing else can inspire when I contemplate the immensity of the field in which the present & the rising generation in America have to labor. It depends much on you & your present friends to put them in the right way & so familiarise them with sound principles that they will not afterwards go wrong.
I am now determined to come to America as soon as possible, either this autumn or early in the spring. And I wish to mention to you in confidence that my private concerns being placed on such a footing as to give me no more avocations from objects which I have much more at heart, my intention is to devote the remainder of my life (as far as there is a chance of success) to the promotion of the solid improvements of that country, moral, political & economical. Governments & nations would certainly pursue their own happiness much better than they do if they knew how. Some instruction is doubtless to be dirived from precept, but more from example. We are probably the nation the most free from prejudice, and on that account the most capable of setting good examples & of commanding respect. I know your administration will be directed to these objects; and as it is one of the first administrations that ever was so directed, I hope you will meet from all your friends the aid which that circumstance renders necessary.

I forbear to entertain you with the present state of France or of Europe. The return of Mr. Dawson by whom I write makes it unnecessary, besides I apprehend that your own views of things here, even at your distance, will not be very erroneous.
I am, Dear Sir, with every sentiment of respect, yr. obt. sert.
Joel Barlow
